DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-4 and 21 are generic claims.  The Examiner recognizes that these claims are generic.  However, these arguments do not distinctly and specifically point out supposed errors in the actual election requirement (e.g. why the species are not distinct) and therefore they are not found persuasive in traversing the election requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 22-25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 7 and 22, the limitations “a female rotation inhibitor which prevent rotation of the accessory” and “a female rotation inhibitor of the accessory bore prevents unwanted rotation of the accessory adapter” render the claims indefinite in the Examiner’s position.  Applicant identifies the female rotation inhibitor as reference character 104 (see Fig. 2) but does not discuss or clearly illustrate what the structure actually is.  It appears from the view shown in Fig. 2, that the rotation inhibitor is an inner surface of bore (36).  Applicant merely discusses a “complimentary fit” between the female rotation and male rotation inhibitor (see Paragraph 98 of the Applicant’s specification).  It is unclear what the Applicant means by “complimentary fit” since it appears the phrase is broad enough to encompass one part fitting into another or a more specific fitting configuration (e.g. friction fit, press-fit, etc.). Further, Applicant does not specifically discuss what type of rotation this “inhibitor” prevents (e.g. about what axis).  Therefore, it is unclear what the female rotation inhibitor actually is (e.g. it’s structure) and what axis it prevents rotation relative to.  It is suggested that Applicant amend this limitation to better reflect the structure imparted by Applicant’s invention.
Re. Cl. 29, the limitation “the accessory bore has a diameter that is less than a diameter of the accessory bore” renders the claim indefinite since it is unclear how the one part (the accessory bore) can be compared to itself. It appears as though this is a typographical error and the Applicant intends to compare the accessory bore to some other part.  For the purpose of examination, the Examiner will interpret the limitation to refer to the accessory has a diameter that is less than a diameter of the accessory bore, since the accessory fits within the accessory bore as shown in Applicant’s figures. Appropriate correction is requested. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 11 and fastening article in claims 12 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the locking mechanism and fastening article as a threaded fastener (see Fig. 6 for example).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-12, 21-22, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler US 1823636 (hereinafter Winkler).
Re. Cl. 1, Winkler discloses: An accessory adapter (17, Fig. 1-2) comprising:(a) a vehicle side (side attached to 20, Fig. 2), attachable to a hinge of a vehicle (see Fig. 2, attachable via inner threads which are shown as mating with 20), and (b) an accessory side (side with 21, Fig. 2), wherein the accessory side is configured to accept an accessory (see Fig. 2, configured to accept an accessory in 22).
Re. Cl. 2, Winkler discloses: the one or more hinges of the vehicle is one or more windshield hinges (see Fig. 2, the adapter 17 is capable of being used in the claimed intended use by having internal threads in the end where 20 is located).
Re. Cl. 3, Winkler discloses: a windshield is free to rotate once the accessory adapter is attached to the hinge (see Fig. 2, the adapter 17 is capable of being used in the claimed intended use by having mating it with an appropriate hinge).
Re. Cl. 4, Winkler discloses: the accessory adapter is configured to be installed, removed, or both free of tools and manually by hand (see Fig. 1-2, the adapter 17 can be installed or removed by hand by hand tightening 24 for instance).
Re. Cl. 5, Winkler discloses: the accessory adapter includes an accessory bore (see 21, Fig. 2) that receives the accessory (see 22, Fig. 1-2).
Re. Cl. 7, Winkler discloses: the accessory side of the accessory adapter includes a female rotation inhibitor (see Fig. 2, inner surface of 21) which prevent rotation of the accessory when the accessory is present in an accessory bore of the accessory side (see Fig. 2, the inner surface of 21 prevents the accessory 22 from rotation about a vertical axis extending through the center of 17 by having a complimentary fit with 22 as shown).
Re. Cl. 11, Winkler discloses: the accessory adapter includes a locking mechanism (24, Fig. 2) that prevents axial movement of the accessory relative to the accessory adapter (see Fig. 2, by engaging with 22, axial movement is prevented).
Re. Cl. 12, Winkler discloses: the locking mechanism includes a fastening article that extends through a fastener bore along the accessory side of the accessory adapter (see Fig. 2).
Re. Cl. 21, Winkler discloses: An accessory assembly (22-25, 27, 29 and 17 Fig. 1-2) comprising:(a) an accessory (22-25, 27 and 29, Fig. 1) having an accessory body (29, Fig. 2) and a male segment (22, Fig. 2), wherein the accessory body and the male segment are connected by a lateral support (22-23 and 25 Fig. 2); and (b) an accessory adapter (17, Fig. 1) in communication with the accessory (see Fig. 1-2), the accessory adapter having: (1) a vehicle side (lower end of 17 which 20 attaches, Fig. 2) that directly attaches to a hinge of a vehicle (see Fig. 2, capable of directly attaching to a hinge as shown in Fig. 2, i.e. by having a threaded bore); and (2) an accessory side (top side where 21 is located, Fig. 2) that removably receives the male segment of the accessory (see Fig. 2).
Re. Cl. 22, Winkler discloses: the accessory side of the accessory adapter includes an accessory bore (21, Fig. 2) that receives the male segment of the accessory (see Fig. 2), and a female rotation inhibitor (see Fig. 2, inner surface of 21)  of the accessory bore prevents unwanted rotation of the accessory adapter after installation (see Fig. 2, the inner surface of 21 prevents the accessory 22 from rotation about a vertical axis extending through the center of 17 by having a complimentary fit with 22 as shown).
Re. Cl. 26, Winkler discloses: the fastening article includes a fastener head (see head of 24, Fig. 2) and a locking member (end of 24 which engages 22, Fig. 2), and the locking member is rotated into the fastener bore to engage the accessory portion located within the accessory bore, thereby preventing lateral movement of the accessory relative to the accessory adapter (see Fig. 2).
Re. Cl. 27, Winkler discloses: the vehicle side of the accessory adapter includes internal threading to attach to the hinge of the vehicle (see Fig. 2, Lines 40-43).
Re. Cl. 28, Winkler discloses: the fastener bore is positioned along a surface of the accessory side that is transverse to a surface of the accessory side that includes that accessory bore (see Fig. 2, where 24 penetrates is transverse to where 21 is located).
Re. Cl. 29, Winkler discloses: the accessory bore has a diameter that is less than a diameter of the accessory bore (see Fig. 2, 22 has a diameter which is less than 21 since it fits therein).
Re. Cl. 30, Winkler discloses: the accessory side includes one or more flat surfaces (see Fig. 2, where 24 penetrates), and the vehicle side is a toroid (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Bednarski US 8695253 (hereinafter Bednarski).
Re. Cls. 23-25, Winkler discloses the accessory side of the accessory adapter includes a fastener bore (see Fig. 2, where 24 fastens into), and a fastening article (24, Fig. 2) extends through the fastener bore to the male segment of the accessory (see Fig. 2, 24 tightens down onto 22 to prevent movement), thereby preventing lateral movement of the accessory relative to the accessory adapter (see Fig. 2); the fastening article includes a fastener head (see head of 24, Fig. 2) and a locking member (portion of 24 which engages 22, Fig. 2), and the locking member is rotated into the fastener bore to engage the male segment (see Fig. 2); the vehicle side of the accessory adapter includes internal threading (see Fig. 2, Lines 40-45) to attach to the hinge of the vehicle (see Fig. 2) but does not disclose the fastening article engages a groove along the male segment. Bednarski discloses an alternate accessory assembly (Fig. 4) which includes an accessory (18, Fig. 4) which fits into an accessory adapter (50, Fig. 4).  Re. Cls. 23-24, Bednarski discloses the accessory side of the accessory adapter includes a fastener bore (see Fig. 4, where 66 fastens into), and a fastening article (66, Fig. 4) extends through the fastener bore to engage a groove along the male segment of the accessory (see Fig. 4, 66 tightens down into 74 on male segment 68 22 to prevent movement), thereby preventing lateral movement of the accessory relative to the accessory adapter (see Fig. 3); the locking member is rotated into the fastener bore to engage the groove the male segment (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male segment of Winkler to include the groove and cup point of Bednarski since Bednarski states that such a modification tends to longitudinally center the groove as the set screw is advanced towards the coupling shaft (Col. 8, Lines 37-41).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Allen US 5489080 (hereinafter Allen).
Re. Cl. 31, Winkler does not disclose the accessory side has a diameter greater than a diameter of the vehicle side.  Allen discloses an alternate accessory adapter (40, Fig. 3) which has a vehicle side (42, Fig. 3) and an accessory side (60, Fig. 3) wherein the accessory side has a diameter greater than a diameter of the vehicle side (see Fig. 3, 60 has a diameter greater than 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Winkler device to have the accessory side with a larger diameter than the vehicle side as disclosed by Allen to provide a larger surface which would enable the user to better grip the accessory side when putting the accessory in the accessory bore.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Richards US 2009/0025332 (hereinafter Richards).
Re. Cl. 32, Winkler does not disclose a cap that is received, and at least partially secured within, the accessory bore when the accessory is disconnected from the accessory adapter. Richards discloses that it is known to use a cap (F2, Fig. 2 and 5a) to be received in and partially secured within a bore (see Fig. 5a, opening in top of B) when the bore is not being used to support an accessory (post) (Paragraph 0086, Lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Winkler device to include the cap of Richards since Richards states that such a modification keeps rubbish out and prevents accidental damage to the empty sleeve (Paragraph 0086, Lines 5-6 and 15-16).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 9751466, Sarcello US 7686275, Chen US 5513048, and Sacknoff US 4818088 disclose other known adapter configurations which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632